The only question of law raised by the defendant's exception is whether the general finding for the plaintiff is inconsistent with the special findings. It does not necessarily follow from the finding that the plaintiff understood he was to be paid by the defendant's husband that he cannot maintain this action. If the minds of the parties did not meet on this point, that is, if the plaintiff understood he was to be paid for the work by the defendant's husband while she understood he was to be paid by her, he can recover and that is the effect of the general finding. In other words, the finding that the plaintiff understood he was to be paid by the defendant's husband is not inconsistent with a finding that the work was done for her and that her husband was merely acting as her agent in what he did in the matter.
Exception overruled.
All concurred.